981 So.2d 1176 (2007)
Ex parte State of Alabama.
(In re Manuel Darwin NICKENS
v.
STATE of Alabama).
1061120.
Supreme Court of Alabama.
September 28, 2007.
Manuel Darwin Nickens, pro se.
Troy King, atty. gen., and Kevin C. Newsom and Nancy M. Kirby, deputy attys. gen., and Stephanie N. Morman and Beth Slate Poe, asst. attys. gen., for respondent.
Prior report: Ala.Crim.App., 981 So.2d 1165.
WOODALL, Justice.
The writ of certiorari is quashed.
In quashing the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT QUASHED.
SEE, LYONS, STUART, SMITH, BOLIN, PARKER, and MURDOCK, JJ., concur.
COBB, C.J., recuses herself.